John I. Purtle, Justice, dissenting. Associates of the Foundation receive no salaries for the services they perform. They devote their full time to the Foundation, which, whether or not we approve of its beliefs and activities, is a religious organization. Most religious organizations would label such services “missionary work.” The food sales being taxed by the state are based on the food served without charge by the foundation restaurant to the associates and other needy persons. Admittedly, more food was cooked than was expected to be sold to the public. However, no money whatsoever was received by the Foundation for this food. The food in this case was no more of a sale than the food served daily at the Union Rescue Mission. The transfer of possession of personal property (i.e., food) is not the only necessary condition to find a sale has occurred. If it was, then the meals served at the Rescue Mission would also be subject to the sales tax. In order to tax a “transfer,” valuable consideration must be given in return for the transfer. See Ark. Code Ann. § 26-52-103 (1987). In the present case the associates of the Foundation devoted their time to the Foundation because of their religious beliefs, not because they would receive free meals in return for their services. In my opinion we are discriminating against the Alamo Foundation by imposing a tax on food “sales” which is not imposed upon other religious and charitable organizations. The tax should not be imposed on these “sales” by the Foundation solely because of disagreement with the manner in which the religious organization carries out its beliefs.